Gender mainstreaming in the work of committees and delegations (short presentation)
The next item is a short presentation of the report by Mrs Záborská, on behalf of the Committee on Women's Rights and Gender Equality, on gender mainstreaming in the work of its committee and delegations.
Written statements (Rule 142)
In recent years women's dignity and calling have taken on a new dimension. This is particularly noticeable within the framework of Community horizontal policies defined in the Lisbon Strategy, demographic challenges and efforts to achieve a work-life balance, as well as moves to combat violence against women and people trafficking.
The report on gender mainstreaming in the work of committees and delegations is one of the regular reports of the Committee on Women's Rights and Gender Equality which I have had the honour to present to Parliament on two occasions during the legislative period. Although some people welcome the growing presence of women in the European Parliament, the Committee on Women's Rights and Gender Equality deplores the fact that women are still insufficiently represented in the senior functional bodies of the Parliament. At the general directorate level the representation of women is still insufficient. We support the creation of networks of officials in secretariats, committees and delegations specially trained in this issue, with the aim of regularly exchanging tried and tested procedures.
The report calls on the general secretariat to continue implementing an integrated work-life strategy and to facilitate the career progress of women officials. The report emphasises that gender mainstreaming is a positive development both for women and for men and that the requirement for gender equality must make itself felt through a practical approach which does not pit women and men against each other.
The Committee on Women's Rights and Gender Equality stresses the need for committees and delegations to have suitable instruments at their disposal for ensuring maximum awareness of gender mainstreaming. We need indicators, data and statistics grouped according to gender, and we also need budgetary resources to be allocated from a gender equality perspective.
We call on political groups to take account of gender balance when nominating persons to senior roles. The gender mainstreaming report is the result of cooperation between parliamentary committees and the Committee on Women's Rights and Gender Equality.
As Chairman of the Committee on Women's Rights and Gender Equality and rapporteur I would like to thank you sincerely for this work. I would especially like to thank my fellow Members on the various committees who were responsible for this work. The work has been unanimously adopted in committee and I value that highly. The committee has created a new methodological model which makes it possible to evaluate the work of every parliamentary committee. The model is described in detail in the explanatory statement. The evaluation would certainly have greater evidential value if all of the committees and delegations of the European Parliament had responded.
Within the framework of the discussions a number of amendment proposals were adopted, increasing the significance of the report. I value the fact that the report was created through pluralistic parliamentary discussions and has stressed the importance of this topic. In the context of the European elections I would like to stress the importance of voters of both genders making an effort to ensure that women are represented at the European Parliament in the greatest possible numbers.
Women are in the majority, this evening, in Parliament, in the Chamber. I should just like to point that out.
The item is closed.
The vote will take place on Wednesday 22 April 2009.
Written statements (Rule 142)
We welcome the fact that some progress has been made with regard to achieving a balanced representation among the administrator and assistant positions at committee secretariat level. We hope that similar measures will be adopted too in relation to senior posts within the political groups and especially at political function level in Parliament. We cannot but fail to note, however, that these changes are only a minor aspect of what is required by gender mainstreaming.
The application of gender mainstreaming would mean that every piece of legislation is accompanied by a preliminary gender-specific impact study. Similarly, awareness of gender issues and a minimum level of expertise would be required in every committee. The reality shows us that during the 2004-2009 parliamentary term, not a single piece of legislation submitted by a committee was rejected for not including this impact study, even though its inclusion would be mandatory since the Treaty of Amsterdam. Unfortunately, we must acknowledge that minor positive results have been achieved and that the objective of gender equality is still far off.
I would like to congratulate Mrs Záborská on her report, which highlights the fact that, although some of the European Parliament's committees have adopted a strategy for promoting gender equality, there are also still obvious deficiencies when it comes to the consistent application of this principle. This report also makes a number of forward-looking recommendations. One such proposal, for instance, is the initiative for officials working in the European Parliament to attend equal opportunity training, since appropriate knowledge is indispensable when putting this principle into practice.
Gender equality is one of the basic principles of Community law. However, the European Parliament can only retain its credibility in the eyes of the public if it insists on the introduction and total implementation of measures promoting gender equality within this institution too, especially with regard to its committees and delegations.
With this aim in mind, we must devise a strategy which sets out concrete objectives for actively promoting equal opportunities and in relation to gender mainstreaming. The regrettable fact is that practically no progress has been made since the report drafted by Mrs Záborská on the same topic in 2007. We hope that this latest position statement will yield more results.
Women represent 52% of the European population. The task of women who are active in politics is to convince female voters in particular that the participation of women in European politics is important for future generations and for the proper functioning of democratic systems.
I firmly believe that the representation of women in politics should not be based on the introduction of mandatory quotas, which would establish minimum numbers of female candidates, but on the ability of female politicians to seek, adopt and promote the kind of issues that will help women to solve their actual problems.
As a member of the Committee on Women's Rights and Gender Equality I have spoken in the European Parliament many times about the suggestions I receive in meetings with women. In particular I regard the inclusion of child-rearing in the calculation of pensions and the provision of more crèches and nursery schools as key to achieving a work-life balance. I firmly believe that a politician who acts on the basis of her personal experience of motherhood and family life will best understand women's problems.
The report by Mrs Záborská on gender mainstreaming in the work of committees and delegations testifies to the fact that the Committee on Women's Rights and Gender Equality is working exceptionally actively in the European Parliament. It has adopted many reports and opinions which deserve more attention from the other committees in Parliament. For this reason too the numbers of women MEPs should increase a one third to a half.
Nowadays, there is an ever-increasing number of women becoming involved in politics and making major decisions in companies. In 2006, 32.6% of managers in the EU were women. The percentage of women in the European Parliament rose from 16.3% in 1979, when the first European elections took place, to 31% in 2009.
However, it still seems necessary to adopt and apply a gender mainstreaming strategy incorporating specific targets in all Community policies which come under the remit of parliamentary committees and delegations.
I support the need for the parliamentary committees and delegations to have at their disposal appropriate means for gaining a sound understanding of gender mainstreaming, including indicators, data and statistics broken down by gender, and for budgetary resources to be allocated with a view to ensuring gender equality.
All these options must encourage the continual exchange of good practice, with the aim of implementing the integrated strategy for combining family life and work life and facilitating the career development of female employees.
As a social-democrat, I believe that this is an excellent initiative for transferring to national parliaments the positive model offered by the EP on gender equality (11% of the members of the Romanian parliament are women).